Citation Nr: 0503777	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  97-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, 
dizziness, and lightheadedness, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to an initial compensable evaluation for 
residuals of a right hand boxer's fracture.

6.  Entitlement to service connection for a hip condition.

7.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.
WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to April 
1983, and from November 1990 to July 1991, with service in 
the Persian Gulf from February 1991 to June 1991.  He had 
additional periods of reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision and a 
September 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This matter initially came before the Board in August 1998.  
At that time, the Board determined that it had no 
jurisdiction over the issue of entitlement to service 
connection for multiple joint pain, to include as due to an 
undiagnosed illness.  Consequently, the Board dismissed that 
issue; the remaining issues on appeal were remanded for 
further development.  The issues of entitlement to service 
connection for a psychiatric disorder, to include PTSD, and 
to include as due to an undiagnosed illness, and service 
connection for a back disorder, were the subject of a Board 
remand in April 2004.

In July 2002, the RO received the veteran's Notice of 
Disagreement (dated in January 2002) with a September 2001 
rating decision, which in part denied service connection for 
a hip disorder, and service connection for fatigue, to 
include as due to an undiagnosed illness.  Review of the file 
indicates that the RO has not issued a Statement of the Case 
regarding these issues.  Thus, the Board is remanding these 
issues for issuance of a Statement of the Case (assuming that 
the veteran does not intend to withdraw his notice of 
disagreement on these issues).  See Malincon v. West, 12 Vet. 
App. 238 (1999). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was scheduled for VA examinations in August 2004 
for his back and psychiatric disabilities.  A July 2004 
report from a VA Medical Center indicates that the veteran 
contacted the VAMC and said he was "no longer pursuing his 
claim."  The Board cannot discern from this report which 
claim or claims the veteran intended to withdraw.  
Additionally, although this appears to be an attempt to 
withdraw appeals for one or more claims, and the RO 
acknowledged this attempt in portions of its August 2004 
Supplemental Statement of the Case, the RO did not contact 
the veteran to request him to identify which claim or claims 
he wished to  withdraw from appellate status, and to request 
that such a request be submitted in writing.  See 38 C.F.R. § 
20.204(a).  While the Board could attempt to clarify this 
matter by contacting the veteran by letter, there are 
additional due process problems with this appeal that 
necessitate a remand. 

For those issues for which the veteran may wish to continue 
his appeal, the Board notes that proper VCAA notice has not 
been issued with respect to the issues on appeal.  The Board 
acknowledges that the RO attempted to provide VCAA notice for 
the issues of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder and as due to an undiagnosed illness, and for 
service connection for a back disorder.  However, the notice 
was not complete.  For example, the letter did not inform the 
veteran of the specific types of evidence required to 
substantiate his claims to the extent the are claims for 
service connection for PTSD incurred in combat or as due to 
non-combat stressors, PTSD incurred as a result of sexual 
assault, or disability claimed as due to an undiagnosed 
illnesses incurred in the Persian Gulf.  Additionally, the RO 
did not request that the veteran submit any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Additionally, it is not clear whether the veteran has been 
fully advised of the status of his representation in his 
claims.  In May 1996, he signed a VA Form 21-22 authorizing 
Disabled American Veterans to represent him.  In June 2002, 
he signed a VA Form 22a authorizing a private attorney to 
represent him, thus automatically revoking Disabled American 
Veterans' representation.  See 38 C.F.R. § 14.631(g).  In 
December 2002, Disabled American Veterans prepared an 
Appellant's Brief for purposes of representation before the 
Board in support of three issues.  In March 2003, the 
veteran's private attorney submitted a motion for permission 
to withdraw appearance on behalf of the veteran, referring to 
the December 2002 Appellant's Brief prepared by Disabled 
American Veterans.  In April 2003, the Board requested that 
the private attorney provide some sort of written receipt of 
the attorney's motion to withdraw, showing that the veteran 
was informed of this action, but no such documentation has 
been associated with the claims file.  Accordingly, an April 
2004 Board remand of two issues in this case continued to 
show the private attorney as the veteran's representative.  
However, RO documentation dated from May 2004 forward 
reflects that the veteran is interpreted by the RO as being 
unrepresented, and that the private attorney is making no 
effort to continue to represent the veteran.  The RO should 
specifically inform the veteran that it appears that he is no 
longer represented in his claims for VA benefits, for the 
reason that upon authorizing representation by a private 
attorney in June 2002, authorization of representation by 
Disabled American Veterans was automatically revoked, and his 
private attorney sought to withdraw from representing him in 
March 2003.  In the same writing, the RO should inform the 
veteran of the avenues through which he may obtain 
representation if he so desires.  

As noted in the introduction, above, in July 2002, the RO 
received the veteran's Notice of Disagreement (dated in 
January 2002) with September 2001 rating decisions denying 
service connection for a hip condition and for fatigue, to 
include as due to an undiagnosed illness.  A review of the 
file indicates that the RO has not issued a Statement of the 
Case regarding these claims.  Accordingly, the Board must 
remand these issues.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with decision and no statement of the 
case has been issued, the Board must remand, not refer, that 
issue to the RO for issuance of a statement of the case). 

Finally, the Board notes that in September 2001 the RO 
received notification that the Social Security Administration 
(SSA) had awarded disability benefits to the veteran.  Many 
of the findings in the decision are highly relevant to some 
of the veteran's claims before VA, such as his claim for 
service connection for a psychiatric disorder, to include 
PTSD.  The SSA decision also appears to indicate that the 
veteran has received private and VA treatment, records of 
which are not associated with the claims file, and which may 
be associated with SSA files.  To the extent the veteran 
continues his appeal on any issue for which the SSA records 
may be relevant, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including any SSA 
administrative decisions (favorable or unfavorable) and the 
medical records upon which the decisions were based.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992); 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2).

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he provide in writing a 
statement identifying the claim or claims 
he wishes to withdraw from appeal.  

The veteran should further be informed 
that upon authorizing representation by a 
private attorney in June 2002, 
authorization of representation by 
Disabled American Veterans was 
automatically revoked, and that his 
private attorney sought to withdraw from 
representing him in March 2003.  He 
should be informed that he is not 
currently receiving any representation 
before VA for his VA benefits claims, and 
as to the avenues through which he may 
obtain representation before VA.

2.  If the claims for service connection 
for a hip condition and for fatigue, to 
include as due to an undiagnosed illness, 
have not been withdrawn, the RO should 
take appropriate action, including 
issuance of a Statement of the Case, on 
the appeals initiated by the veteran from 
the September 2001 rating decision 
addressing these issues.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from these 
determinations.   

3.  For any claims for which the veteran 
has not withdrawn his appeal, the RO 
should ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on the claims.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

4.  Thereafter, for any claim remaining in 
appellate status, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
the veteran's Social Security Administration 
records should be obtained (see the September 
2001 SSA award letter, associated with the 
claims file); whether additional records of 
private or VA treatment should be sought 
(again, see the September 2001 SSA award 
decision); and whether a VA compensation 
examination is warranted.  See 38 U.S.C.A. § 
5103A.  If further action is required, the RO 
should undertake it before further 
adjudication of the claims.

5.  The RO should readjudicate any issues 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


